UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-167380 ENERGY TELECOM, INC. (Exact name of registrant as specified in its charter) Florida 65-0434332 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3501-B N. Ponce de Leon Blvd., #393 St. Augustine, Florida 32084 (Address of principal executive offices) (zip code) (904) 819-8995 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x. As of May 3, 2012, there were8,495,248 and 200,000 shares of registrant’s class A and B common stock outstanding, respectively. ENERGY TELECOM, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements Condensed balance sheets as of March 31, 2012 (unaudited) and December 31, 2011 3 Condensed statements of operations for the three months ended March 31, 2012 and 2011 (unaudited) 4 Condensed statement of changes in stockholders’ equity (deficiency) for the three months ended March 31, 2012 (unaudited) 5 Condensed statements of cash flows for the three months ended March 31, 2012 and 2011 (unaudited) 6 Notes to condensed financial statements (unaudited) 7-10 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11-17 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 16 ITEM 4. Controls and Procedures 16 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 18 ITEM 1A. Risk Factors 18 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM 3. Defaults Upon Senior Securities 18 ITEM 4. Mine Safety Disclosures 18 ITEM 5. Other Information 18 ITEM 6. Exhibits 18 SIGNATURES 19 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ENERGY TELECOM, INC. CONDENSED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net - Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Stockholder notes payable Total current liabilities STOCKHOLDERS' EQUITY Class A common stock, $0.0001 par value, 200,000,000 shares authorized, 8,432,748 and 7,432,748 shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively Class B common stock, no par value, 10,000,000 shares authorized, 200,000 shares issued and outstanding as of March 31, 2012 and December 31, 2011 - - Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed financial statements 3 ENERGY TELECOM, INC. CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three months ended March 31, REVENUE: Sales $ $ Royalties - Total revenue COST OF GOODS SOLD - Gross profit OPERATING EXPENSES: Selling, general and administrative expenses Depreciation - Total operating expenses: Loss from operations ) ) OTHER INCOME (EXPENSE): Interest income 70 80 Interest expense ) ) Total other income (expense): ) ) Net loss before provision for income taxes ) ) PROVISION FOR INCOME TAXES Income tax (benefit) - - NET LOSS $ ) $ ) Net loss per common share, basic and fully diluted $ ) $ ) Weighted average number of common shares outstanding, basic and fully diluted The accompanying notes are an integral part of these unaudited condensed financial statements 4 ENERGY TELECOM, INC. CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2012 (unaudited) Total Additional Stockholders' Class A Common Stock Class B Common Stock Paid in Accumulated Equity Shares Amount Shares Amount Capital Deficit (Deficiency) Balance, December 31, 2011 $ $
